BENSON, J.
The trial court failed to make any findings of fact or conclusions of law in this case, and therefore we lack his assistance in determining the credibility of witnesses whom we have never seen or heard, and we are also in the dark as to the legal conclusions upon which the decree was based. We have made a careful review of the evidence, which in many details is conflicting, and from it all, we find the history of the transactions to be about as follows: Early in the spring of 1915, W- F. Todd, the owner of two contiguous lots with an aggregate frontage of 100 feet, *150entered into a contract with E. P. Preble, whereby the latter, for a stipulated price agreed to erect three dwelling-houses upon such lots. Preble arranged with G. A. Morrison, who was doing business under the name of the “G. A. Morrison Lumber Company” to furnish materials for the buildings, consisting of lumber, doors, windows, hardware, mirrors, paints and oils. The evidence as to the details of this arrangement is so conflicting that we are unable to say what they were. It is true that defendants introduced in-evidence a so-called “estimate” which they claim was Morrison’s bid for furnishing all of the materials for one house, and that all three were to be exactly alike as to dimensions and construction. Morrison, however, insists that after his estimate was made, Preble made frequent changes in his plans, and that several estimates were subsequently made, none of which were adhered to. It also appears to be undisputed that one of the buildings was finally completed, with four rooms upstairs, while the other two were not finished above in any manner, not even being floored. It also seems to be established that much more material went into each house than the amount specified in the “estimate.” On June 1, 1915, Preble paid Morrison $250 on account and later in the same month, made an additional payment of $350 with the agreement that the total payments, then amounting to $600, would be applied upon the house nearest completion (being known as the “larger house,” because it was completed into four finished rooms upstairs'), and that the right to a lien upon that building should be waived by Morrison, in order that the owner might negotiate a loan thereon. It is also disclosed by the evidence that the $600 so applied would fully cover all of the material in the structure to which it was applied. The waiver *151was executed, the building which had been freed from an impending lien was mortgaged to secure a loan, and on July 12, 1915, the notice of lien which is the basis of this suit was filed, covering the other two buildings. There is some conflict in the evidence as to when the structures were completed, but we think there is a preponderance supporting the conclusion that they were finished after June 12th, and that the lien was filed within the statutory time.
1. The record discloses a number of errors in bookkeeping in regard to plaintiff’s claim, resulting in a delivery of more material than was reasonably necessary to complete the buildings and a failure to note certain credits for materials returned, but we find nothing in the record to indicate that these errors were willful or anything more than an honest mistake, and therefore do not render the lien void: Rowland v. Harmon, 24 Or. 529 (34 Pac. 357); Grants Pass Trust Co. v. Enterprise Min. Co., 58 Or. 174 (113 Pac. 859, 34 L. R. A. (N. S.) 395).
2. It is admitted by the plaintiff that no statements of materials furnished were ever mailed or otherwise delivered to the owner of the premises as required by Section 7416, L. O. L., as amended by Chapter 185, Laws of 1915. This amendment became effective May 22, 1915, and not being retroactive in character, it renders nonlienable only those items which were delivered after that date: Walker v. Panning, 74 Wash. 253 (133 Pac. 462). It appears from the notice of lien, that materials to the value of $168.60 were delivered after May 22d, and this amount should therefore be deducted from plaintiff’s claim.
3. While the evidence is confused and altogether unsatisfactory as to the amount of material actually used *152in the two houses, and is practically silent as to what became of the excess, the testimony of experts shows that such materials of the reasonable value of $1,130, were so used. Deducting from this the credits for returned materials, amounting to $39.25, and the nonlienable items delivered after May 22d, amounting to $168.60, leaves the claim valid for the sum of $922.15, for which, under authority of Portland Floor Co. v. Spaulding Logging Co., 64 Or. 316 (130 Pac. 52), plaintiff is entitled to a decree.
Defendants urge that the failure of the plaintiff to allege and prove a compliance by the Gr. A. Morrison Lumber Company with the requirements of Chapter 154, Laws of 1913, in regard to doing business under an assumed name, is fatal to plaintiff’s right of recovery.
4. The complaint specifically alleges that Morrison was doing business under the name of “Gh A. Morrison Lumber Company,” but no defendant saw fit to raise an issue thereon either by demurrer or answer, and any advantage which might otherwise have been taken thereof is thereby waived: Beamish v. Noon, 76 Or. 415 (149 Pac. 522); Schucking & Co. v. Young, 78 Or. 483 (153 Pac. 803).
5. The complaint alleges that $300 is a reasonable sum to be allowed as an attorney’s fee for foreclosing the lien, and this averment is denied by the answer. No evidence was offered upon the issue so joined, and therefore nothing can be allowed thereon: Guernsey v. Marks, 55 Or. 323 (.106 Pac. 334).
It follows that a decree should be entered here foreclosing plaintiff’s lien in the sum of $922.15, and giving such lien priority over the two mortgages of the defendant Markwood, plaintiff to recover its costs and *153disbursements in the lower court, neither party to recover costs in this court. It is. so ordered.
Modified.
McBride, C. J., and Burnett and Harris, JJ., concur.